Judgment, Supreme Court, Bronx County (Anita Florio, J.), entered September 24, 1993, which granted plaintiff judgment on its conversion claim in the sum of $34,174.05, unanimously affirmed, with costs.
In light of the deference afforded to fact finders, such as the Referee in this case, and in light of the documentary and testimonial evidence, the award of damages to plaintiff was well founded (see, Claridge Gardens v Menotti, 160 AD2d 544, 545). Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.